PER CURIAM.
The appellant contends that the record discloses no proof that the articles were of American growth, and none that they had been exported as shooks. The board of appraisers report that such,growth and exportation were “uncontroverted facts,” and it is quite apparent that the point now contended for was not raised before the bofird. In view of that circumstance, and of the letter from the treasury department to the collector, directing an appeal of this cause solely to secure a ruling as to the effect of the circular of July 15, 1895, it may be assumed that whatever defect there may have been in the proof presented to the board was waived by the government, and is not now available to the appellant. We concur with the circuit court and the board of appraisers that boxes which are in fact of American growth and manufacture, and which were exported as shooks, cannot be required to pay the higher rate of duty merely because the importers have not made proof of those facts in some particular mode prescribed by the secretary of the treasury. It seems unnecessary to add anything to the careful and exhaustive opinion filed by the board of general appraisers. Decision affirmed.